Citation Nr: 0521240	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  01-01 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to March 
1998, with 11 years, 
3 months, and 28 days of prior active service.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1999 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted the veteran's claim of 
entitlement to service connection for residuals of a right 
ankle injury and assigned a non-compensable (zero percent) 
disability evaluation.  During the pendency of this appeal, a 
rating decision in August 2002 granted an evaluation of 10 
percent for residuals of a right ankle injury, and the 
veteran continued his appeal.

On May 14, 2001, the veteran testified at an electronic 
(videoconference) hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing is of 
record.

In a June 2001 decision-remand, the Board remanded the issue 
of entitlement to an increased initial evaluation for 
residuals of a right ankle injury to the RO for further 
development of the evidence.  The case was returned to the 
Board in June 2005.

The Board notes that a rating decision in December 2003 
denied entitlement to service connection for a stomach 
disorder and the veteran initiated an appeal of that RO 
decision by filing a timely notice of disagreement in 
February 2004.  A statement of the case on that issue was 
furnished by the RO to the veteran in December 2004.  A 
substantive appeal on the issue of entitlement to service 
connection for a stomach disorder is not of record, and the 
RO has not certified that issue to the Board.  The issue of 
entitlement to service connection for a stomach disorder is, 
therefore, not before the Board at this time and will not be 
addressed in this decision.




FINDINGS OF FACT

1.  The reports of VA examinations of the veteran's right 
ankle in September 1998 and July 2002 did not address the 
rating factors discussed in DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).

2.  The veteran's entitlement to an initial evaluation in 
excess of 10 percent for residuals of a right ankle injury 
cannot be established without a VA re-examination.

3.  In a January 2002 letter, the RO informed the veteran 
that, by VA regulation, when entitlement to a benefit cannot 
be established without a VA examination or re-examination and 
the claimant fails to report for such examination, the 
pending claim may be rated on the evidence of record or may 
be denied.

4.  A VA joints re-examination necessary to establish 
entitlement to the benefit being sought by the veteran was 
scheduled for November 5, 2005, and the veteran was duly 
notified by VA to report for such re-examination.

4.  Without good cause, the veteran failed to report for the 
VA joints re-examination scheduled for November 5, 2005, 
without which entitlement to an initial evaluation in excess 
of 10 percent for residuals of a right ankle injury could not 
be established.

5.  The veteran's residuals of a right ankle injury are 
primarily manifested by subjective complaints of pain and no 
more than slight limitation of motion.


CONCLUSION OF LAW

The schedular and extraschedular criteria for an initial 
evaluation in excess of 10 percent for residuals of a right 
ankle injury are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§  3.321(b)(1), 3.655, 4.7, 4.71a, 
Diagnostic Codes 5270, 5271 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

In a remedial VCAA notice letter furnished by the RO to 
veteran in October 2004, the RO informed him of the evidence 
needed to substantiate his claim, of the evidence which VA 
had obtained, and of the evidence which he should submit in 
support of his claim.  The RO's also letter advised the 
veteran that it was his responsibility to make sure that VA 
received all records relevant to the claim on appeal which 
were not in the possession of a federal department or agency.  
A supplemental statement of the case furnished by the RO to 
veteran in January 2005 set forth 38 C.F.R. § 3.159 (2004), 
VA assistance in developing claims.  

The RO's letter to the veteran and the supplemental statement 
of the case satisfied the first three elements of notice 
discussed in Pelegrini II.  Although the RO did not 
explicitly request that the veteran provide any evidence in 
his possession he thought was relevant to his claims, it did, 
as noted above, advise him that it was his ultimate 
responsibility to support his claim with appropriate evidence 
such that any deficiency in the wording of the notice was a 
harmless error.  The Board also finds that any error in not 
providing a single notice to the appellant covering all 
content requirements would be harmless and non-prejudicial, 
in that the veteran has not identified any pertinent records 
to be obtained by VA.  In light of the foregoing, the Board 
concludes that any VCAA notice deficiency did not affect the 
essential fairness of the adjudication of the veteran's claim 
and that VA has substantially fulfilled the duty to notify 
pursuant to the VCAA and its implementing regulations.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005).  

VA has also fulfilled the duty to assist pursuant to the VCAA 
and it implementing regulations.  VA obtained the pertinent 
outpatient treatment records identified by the veteran and 
afforded him two VA examinations to evaluate his residuals of 
a right ankle injury.  VA also scheduled the veteran for a VA 
re-examination necessary to rate his claim on appeal for 
which he failed without good cause to report.  The veteran 
and his representative have not identified any additional 
existing evidence which might be relevant to the claim on 
appeal.  Therefore, the Board finds that further assistance 
is not required and the case is ready for appellate review. 

II. Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

38 C.F.R. § 4.71a, Diagnostic Code 5270 (2004), pertaining to 
ankylosis of an ankle, provides that an evaluation of 20 
percent requires ankylosis of the ankle at less than 30 
degrees.  An evaluation of 30 percent requires ankylosis of 
the ankle in plantar flexion between 30 degrees and 40 
degrees or ankylosis of the ankle in dorsiflexion between 
zero degrees and 10 degrees.  

38 C.F.R. § 4.71a, Diagnostic Code 5271 (2004), pertaining to 
limited motion of an ankle, provides that moderate limitation 
of motion of an ankle warrants an evaluation of 10 percent.  
An evaluation of 20 percent requires marked limitation of 
motion of the ankle.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2004).

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, or weakness.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time, a practice known as "staged ratings".  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Ratings shall be based as far as practicable upon the average 
impairment of earning capacity, with the additional proviso 
that the Secretary shall adjust the schedule of ratings from 
time to time in accordance with experience.  To accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Undersecretary 
for Benefits or the Director of the Compensation and Pension 
Service, upon field station submission, is authorized to 
approve, on the basis of the criteria set forth in this 
paragraph, an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service connected disability.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2004).

When entitlement to a benefit cannot be established without a 
current VA examination or re-examination and a claimant, 
without good cause, fails to report for such examination or 
re-examination, and the examination was scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(a), (b) (2004).



III. Factual Background and Analysis

At a VA joints examination in September 1998, the examiner's 
attention was directed by the veteran to his left ankle, 
which had been fractured in service, rather than to his right 
ankle.  The veteran complained of constant pain in his left 
ankle.  No complaint by the veteran concerning his right 
ankle was reported.  On examination, no gross abnormalities 
of either ankle were found.  X-ray of the ankles showed no 
fractures, dislocations, or osseous abnormalities.  No 
diagnosis pertaining to the right ankle was rendered.  

Another VA joints examination was scheduled for December 
2000, but the veteran failed to report for the examination.  
The VA joints examination was re-scheduled to February 2001, 
but the veteran again failed to report.

In an April 2001 letter, the RO notified the veteran that 
further action could not be taken on his pending claim for a 
compensable evaluation for residuals of a right ankle injury 
unless he indicated in writing his willingness to report for 
a VA rating examination.  The veteran replied that he was 
willing to report for a VA examination.

At the videoconference hearing in May 2001, the veteran 
reiterated his willingness to report for another VA 
examination.  In his testimony, when asked whether his right 
ankle disorder interfered with his employment, the veteran 
stated that sometimes in his job he had to take a grave 
marker to a cemetery and he would have right ankle discomfort 
lifting a wheelbarrow or carrying the grave marker and that 
was the only effect.  (Transcript, page 11.)

The Board's June 2001 decision-remand found that the 
September 1998 VA joints examination report was inadequate to 
rate the veteran's right ankle disorder and the remand orders 
included another VA orthopedic examination.  The Board's June 
2001 remand orders stated, in pertinent part, as follows:

The examiner should identify any objective evidence of 
pain in the right ankle.  In addition, the examiner 
should identify all functional impairment due to the 
right ankle disability, to include functional 
impairment due to pain and pain (including pain on 
repeated use), weakness, excess fatigability, and 
incoordination.  If the veteran alleges flare-ups, the 
examiner should, to the extent possible, provide an 
assessment of the functional impairment present during 
flare-ups.  The examiner should also provide an opinion 
concerning the impact of the right ankle disability on 
the veteran's ability to work.  

The Board notes that the June 2001 remand order was 
requesting that a VA orthopedic examiner address the factors 
of disability of 38 C.F.R. §§ 4.40, 4.45, 4.59, as discussed 
by the Court in DeLuca, supra.  

A VA orthopedic examination to evaluate the veteran's right 
ankle was scheduled for July 2002.  In the examination 
request to the VA Medical Center where the examination would 
take place, the RO communicated that portion of the Board's 
June 2001 remand orders set forth above.

VA X-rays of the veteran's right ankle in July 2002 were 
negative.

At the VA examination in July 2002, the veteran described the 
way his service connected bilateral ankle disabilities 
limited his ability to play with his children.  He stated 
that he had to stretch his ankles in the morning before 
walking.  He indicated that his disability of the left ankle 
was more severe than his disability of the right ankle.  He 
did not clearly differentiate his feeling about any 
functional impairment attributable to his right ankle 
disorder without regard to his more serious left ankle 
disability.  On examination, there was no swelling or redness 
of the right ankle.  There was no pain on palpation of the 
right ankle.  The examiner flexed the veteran's right ankle 
from a neutral position approximately 20 degrees and plantar 
flexed the ankle approximately 40 degrees.  At the end of 
this range of motion, the veteran jumped slightly and 
complained of pain.  The veteran would not permit his right 
foot to be everted or inverted to any significant degree due 
to a complaint of pain.  The examiner reported that the 
veteran's history was consistent with chronic inflammation of 
the right ankle joint following a traumatic injury.

The VA orthopedic examiner in July 2002 did not, as requested 
by the Board in its June 2001 remand orders, address the 
address the factors of disability of 38 C.F.R. §§ 4.40, 4.45, 
4.59 as discussed by the Court in DeLuca, supra.  For 
example, he did not address functional impairment or impact 
on the ability to work, if any, found on clinical examination 
and review of the history of the veteran's residuals of a 
right ankle injury.  Therefore, in order to properly rate the 
veteran's service connected residuals of a right ankle injury 
another VA orthopedic examination was necessary, and a 
Decision Review Officer of the RO so found and arranged for a 
VA joints examination to be scheduled for November 5, 2004.  
As noted above, the veteran failed to report for the VA 
joints examination scheduled for November 5, 2004.  Under 
38 C.F.R. § 3.655(a), (b) (2004), because the veteran 
initiated an appeal of the evaluation of his residuals of a 
right ankle disorder in the August 2002 rating decision which 
granted his original compensation claim, the issue of his 
entitlement to an evaluation in excess of 10 percent for 
residuals of a right ankle injury is to be rated on the 
evidence of record.  

38 C.F.R. § 4.71, Plate II shows that normal dorsiflexion of 
an ankle is to 20 degrees and normal plantar flexion of an 
ankle is to 45 degrees.  Thus, the veteran had full 
dorsiflexion of his right ankle at the VA examination in July 
2002 and he had almost full plantar flexion of his right 
ankle at that time.  These findings by the examiner do not 
show the moderate limitation of motion of the right ankle 
required under Diagnostic Code 5271 for an evaluation of 10 
percent and, obviously, do not show ankylosis of the right 
ankle so as to permit consideration of a rating under 
Diagnostic Code 5270.  The RO granted the currently assigned 
10 percent rating for residuals of a right ankle injury by 
application of 38 C.F.R. §§ 4.40, 4.45, but without, the 
Board notes, any reported objective medical findings showing 
weakness, incoordination, or excess fatigability and the like 
of the veteran's right ankle. 

Because the veteran without good cause did not report for the 
VA examination which was expected to provide the medical 
findings addressing the factors of disability of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, as discussed by the Court in DeLuca, 
supra, and because no more than slight limitation of his 
right ankle was shown at the July 2002 VA examination, the 
Board finds that there is simply no basis on which a 
schedular evaluation in excess of 10 percent may be allowed 
for his residuals of a right ankle injury, and entitlement to 
that benefit is not established.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic 5271 (2004).

In reaching this decision, the Board has considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2. (2004).  Additionally, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations (2004) have been considered whether or not they 
were raised by the veteran as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that in this case, the disability picture 
presented by the veteran's right ankle disorder is not so 
exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's right ankle problems have 
markedly interfered with his employment or resulted in 
frequent hospitalizations.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 

ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right ankle injury is denied.


	                        
____________________________________________
	Nadine W. Benjamin
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


